Citation Nr: 1144763	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-03 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES


1. Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2. Entitlement to a total disability rating due to individual unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to August 1969.  He is the recipient of the Combat Infantryman Badge and the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In his January 2008 and August 2010 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge, sitting at the RO.  In October 2010, the Veteran withdrew his request for such hearing.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to remain withdrawn.  See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d), (e) (2011).

The April 2007 rating decision denied a rating in excess of 30 percent, and the Veteran appealed that decision.  While his appeal was pending, a January 2008 rating decision assigned a 50 percent evaluation for the entire appeal period.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).    

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC


FINDING OF FACT

Service-connected PTSD is manifested by sleep impairment, pressured speech, poor memory, blunted affect, impaired judgment and insight, anxiety and panic attacks, and loss of motivation and GAF scores of 41 and 45, indicating a severe disability.  


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no greater, for service-connected PTSD have been met from October 30, 2006 onward.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The VCAA requires that VA inform a claimant about the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was sent VCAA notification letters in January 2007, prior to the initial unfavorable AOJ decision issued in April 2007.    

The Board observes that the pre-adjudicatory VCAA notice informed the Veteran that he must show that his service-connected disability had increased in severity, of how VA would assist in developing the claim, and his and VA's obligations in providing such evidence for consideration.  This letter also advised the Veteran of the evidence necessary to establish disability ratings and effective dates.  Therefore, the Board finds that he was provided with all necessary notice under VCAA prior to the initial adjudication of his claim.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's VA medical records, private treatment records, Social Security Administration (SSA) records, and the reports of February 2007 and July 2008 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim. 

With regard to the VA examination, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the reports, they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate rating for the service-connected psychiatric disability.  Nothing suggests that the findings are inconsistent with or less severe than otherwise outlined in the claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to this disability beyond that which is set out herein below.  In an increased rating case the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board also notes that the Court has held that staged ratings are appropriate for increased rating claims when factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board has considered the propriety of staged ratings in assessing the Veteran's service-connected disability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service-connected PTSD is evaluated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The regulations establish a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 
The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

During the appeal period, the Veteran was afforded VA psychiatric examinations in February 2007 and July 2008.  There are also a psychiatric evaluation by the SSA from January 2007 and a private evaluation dated in October 2009 of record.  VA treatment records reveal periodic mental health treatment with a Vet Center intake evaluation performed in October 2006 and an initial VA psychiatric evaluation occurring in May 2009.  Relevant findings are as follows.

The October 2006 Vet Center evaluation reveals complaints of having conflicts with coworkers and authority figures, as well as impaired sleep.  The Veteran reported having had suicidal thoughts in the past.  The therapist noted that he was dressed neatly and oriented to person, place, and time, but that his speech was pressured, memory poor, affect blunted, and judgment and insight impaired.  Mood was depressed, sad, and angry.  Thought processes were normal and logical.  No diagnoses or GAF scores were reported.

A January 2007 SSA evaluation found that the Veteran suffered from insomnia, constricted affect, and anxious and depressed mood.  He was oriented to person, place, and time.  He described having flashbacks daily and panic attacks when in crowds.  The examiner observed the Veteran to appear tired and disheveled.  He indicated that the Veteran seemed to minimize his symptoms out of embarrassment or guilt.  Insight was low, and speech was slow and low in volume, but responses were logical and relevant.  The Veteran endorsed outbursts of anger, detachment and impaired social relationships, poor appetite, and low motivation and drive.  He indicated that he had had suicidal thoughts in the past, including a plan for suicide about a year prior.  Judgment was intact, but the Veteran had some difficulty with abstract thinking and calculations.  He denied hallucinations and delusions.  The examiner assigned a GAF score of 45 for PTSD that was chronic and severe.

In February 2007, the Veteran continued to report sleep impaired by nightmares and insomnia.  He also again reported angry outbursts, as well as anxiety and panic attacks.  The Veteran denied significant social impairment, reporting socializing with other group therapy members and fishing and hunting with friends and family.  Even so, he indicated that he continued to be distant with people.  The examiner observed no impairment of thought processes or communication and any delusions or hallucinations.  The Veteran was oriented to person, place, and time.  He denied suicidal and homicidal thoughts, loss of memory, obsessive or ritualistic behaviors, depression, anxiety, and impaired impulse control.  He was able to maintain basic hygiene.  The examiner noted that the Veteran did experience panic attacks, but that they did not reach the level of a diagnosed Panic Disorder.  The GAF score assigned was 55.

The July 2008 PTSD review examination report reflects appearance, hygiene, affect, mood, and orientation within normal limits.  Delusions, hallucinations, and obsessive rituals were absent.  Thought processes were appropriate, and judgment and abstract thinking were deemed not impaired.  Suicidal and homicidal ideation was absent.  Communication was mildly impaired.  The Veteran endorsed difficulty remembering things without writing them down and panic attacks that occurred at least once per week.  He also indicated that he had nightmares and had few friends and a difficult time trusting people.  The examiner described the symptoms as moderately severe and assigned a GAF score of 50 initially.  However, upon review of the claims file, she noted deteriorating conditions with his family, including separation from his spouse and estrangement from his son, as well as increased activities in isolation.  The psychologist then changed the GAF score to 41. 
    
The October 2009 private psychologist noted sleep impairment due to nightmares and insomnia.  The Veteran denied close friends, saying that he had difficulty trusting others.  He was alienated from his family.  The Veteran also reported having a sense of doom and suicidal ideation.  He had lost interest in activities he previously enjoyed, including fishing.  The psychologist documented impaired concentration.  She assigned a GAF score of 41 and stated that the Veteran's symptoms were severe.  

VA treatment records do not report symptoms that reflect greater severity of disability than discussed above.  In fact, in some instances, the Veteran's GAF score was 62 in treatment records while it was 41 at contemporaneous VA examinations.  However, the Board also notes that his medication dosage was increased around the same time as the 62 was assigned.  

The Veteran has been assigned GAF scores ranging from 41 to 62.  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or social functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

The Board notes that the Veteran has carried diagnoses of not only PTSD but also from major depressive disorder, generalized anxiety disorder, and panic disorder.  The Board finds that there is an inadequate basis in the record upon which to dissociate the Veteran's symptoms from these other disorders from his PTSD symptoms.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the Veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).  Therefore, the Board attributes all of the Veteran's psychiatric symptoms to his service-connected PTSD.

Upon consideration of all the above evidence, the Board determines that a rating of 70 percent, but no greater is warranted.  In this regard, the Board observes that the Veteran reported sleep impairment and conflicts with co-workers.  He also exhibited pressured speech, poor memory, blunted affect, and impaired judgment and insight.  The Veteran indicated that he had experienced anxiety and panic attacks, and he displayed deficiencies of mood and concentration.  He also became increasingly distant from family and had few friends.  He had lost motivation to do activities he had previously enjoyed.  In addition, the Veteran endorsed having panic attacks, although the frequency was not clear.  The VA examiners assigned GAF scores of 41 and 45 and stated that the Veteran's disability was severe.  For these reasons, the Board affords the benefit of the doubt to the Veteran and grants a 70 percent rating for the entire appeal period.

A rating in excess of 70 percent is not warranted, however, as the Veteran did not exhibit total social and occupational impairment.  He was consistently oriented to person, place, and time.  Any impairment of memory did not extend to such fundamental knowledge as his own name.  He denied delusions, hallucinations, and did not demonstrate persistent suicidal and homicidal thoughts and behaviors, or an inability to maintain basic hygiene.  Even though he exhibited some impairment of speech, thought processes, judgment and insight, he was able to communicate with others, including the examiners and the VA mental health treatment providers.  Accordingly, the Board does not find that the Veteran's symptoms as of October 30, 2006 warrant a rating in excess of 70 percent.  Further, the Board reiterates that the benefit of the doubt was applied in assigning the 70 percent.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has given consideration to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 (2011), as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, a review of the record fails to reveal any functional impairment associated with the Veteran's disability to warrant further consideration of alternate rating codes.  

Additionally, the Board acknowledges that an extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected PTSD presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The Veteran's symptoms are wholly contemplated by the schedular criteria, and nothing in either the subjective or objective evidence suggests that these criteria are insufficient to yield an appropriate rating for the impairment of function the Veteran experiences due to his service-connected disability.  Therefore, the Board finds that referral for an extra-schedular rating is not necessary. 


ORDER

A rating of 70 percent, but no greater, for service-connected PTSD is granted.


REMAND

While the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran was denied entitlement to a TDIU rating in a February 2009 rating decision.  He has subsequently again raised that claim.  Therefore, in light of the Court's decision in Rice, the VA must adjudicate that issue as part of the claim for an increased rating for the service-connected disability.  Id.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the Board determines that the record has been insufficiently developed to allow for determination of whether the Veteran is entitled to a TDIU rating.  The record reflects that the Veteran has not been employed since August 2006.  He has indicated that his departure was voluntary and that he left in part because he was eligible to retire.  Nevertheless, he also indicated that conflict at work and difficulty dealing with coworkers and authority figures played a role in his decision.  Further, the October 2009 private psychologist opined that at that time, the Veteran's symptoms precluded him from performing substantial gainful work activity.  

Additionally, an October 2006 Vet Center Intake Assessment states that as the Veteran had come into middle age with an increase in physical problems, his service-connected PTSD had had a negative impact on his ability to maintain employment, which suggests that his employability may be affected by both his service-connected PTSD and nonservice-connected physical disorders.  Moreover, the Board observes that the Veteran has been deemed unable to work by SSA due, in part, to his mental health symptoms, but the primary diagnosis for which the Veteran was afforded SSA benefits was polyneuropathy with degenerative joint disease and claudication, which is not a service-connected disability.  In light of these facts, the Board determines that a VA examination should be scheduled to assess whether the Veteran is unable to obtain and maintain substantially gainful employment due solely to service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination in order to assess whether he is, or has at any time been, unable to obtain or maintain substantially gainful employment solely due to his service-connected disabilities.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history. 

Once the review of the record and examination of the Veteran is complete, the examiner must provide an opinion as to whether the Veteran is, or at any time was, unable to obtain or maintain substantially gainful employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders. 

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion. 

2. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the question of entitlement to a TDIU rating should be readjudicated, to include all evidence received since the October 2010 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MILO H. HAWLEY	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


